MEMORANDUM **
Jose Antonio Saenz-Franco appeals the sentence imposed following his guilty plea to illegal reentry following deportation in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291.
As the district court sentenced SaenzFranco at a time when the United States Sentencing Guidelines were mandatory, and they are now discretionary, we remand to the district court to determine if Saenz-Franco should receive a different sentence under the advisory Sentencing Guidelines system consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.